 



EXHIBIT 10.6
NONCOMPETITION AGREEMENT
      THIS AGREEMENT, dated as of November 9, 2006 is made by and between Guy
Broadbent, an individual residing at 37 Lettery Circle, Sudbury, MA 01776 (the
“Employee”), and Thermo Fisher Scientific Inc., a Delaware corporation whose
principal offices are located at 81 Wyman Street, Waltham, Massachusetts 02454
(“Employer”).
      WHEREAS, Employer, including its subsidiaries and affiliates, is the world
leader in the manufacture, development and distribution of scientific and
diagnostic instruments, equipment, supplies, workstations and chemicals used by
clinical and research laboratories, universities and other life and health
sciences customers, as well as diagnostic instruments, test materials and
related products for clinical laboratories; and teaching aids for science
education. In addition, Employer is a leading supplier of occupational health
and safety products and maintenance, repair and operating materials. Employer is
also a pioneer in the development of electronic and internet purchasing,
marketing and distribution systems.
      WHEREAS, Employer has developed and continues to develop and use certain
trade secrets, customer lists and other proprietary and confidential information
and data, which Employer has spent a substantial amount of time, effort and
money, and will continue to do so in the future, to develop or acquire such
proprietary and confidential information and to promote and increase its good
will.
      NOW, THEREFORE, in consideration of Employee’s continued employment by
Employer or a subsidiary or affiliate thereof, and Employee’s compensation, in
particular additional valuable consideration including, but not limited to the
items listed on Exhibit A attached hereto, the receipt of which is conditioned,
at least in part, upon Employee’s execution and delivery of this Agreement,
Employee understands and agree to the following:
      Section 1. Employee recognizes and acknowledges that it is essential for
the proper protection of the Employer’s legitimate business interests that
Employee be restrained for a reasonable period following the termination of
Employee’s employment with the Employer, either voluntarily or involuntarily,
from competing with Employer as set forth below.
      Employee acknowledges and agrees that during the term of Employee’s
employment with Employer, and for a period of twelve (12) months thereafter,
Employee will not, directly or indirectly, engage, participate or invest in or
be employed by any of the companies listed on Exhibit B attached hereto within
the Restricted Area, as defined below, all of which are deemed by the Employer
and the Employee to be competitors of the Employer. The foregoing restrictions
shall apply regardless of the capacity in which Employee engages, participates
or invests in or is employed by a given business, whether as owner, partner,
shareholder, consultant, agent, employee, co-venturer or otherwise. In the event
that after the date hereof any of the companies listed on Exhibit B is acquired
by or is merged with a company not listed on Exhibit B, thenExhibit B shall be
deemed to be amended to include the name of the acquirer or the successor to the
listed company. After the date hereof, Employer may amend Exhibit B by written
notice to Employee delivered within thirty (30) days following Employer’s
acquisition of a company after the date hereof, to add a competitor of such
acquired company, and provided

1



--------------------------------------------------------------------------------



 



that such competitor has annual revenues at that time of at least $300 million.
The previous sentence notwithstanding, in the event that after the date hereof,
the Employer is acquired by a third party, the right of the Employer or its
successor to add competitors to Exhibit B pursuant to the previous sentence
shall terminate upon the closing of the acquisition of Employer.
      “Restricted Area” shall mean each state and territory of the United States
of America and each country of the world outside of the United States of America
in which Employer had developed, marketed, sold and/or distributed its products
and/or services within the last two (2) years of Employee’s employment.
      Section 2. During the term of Employee’s employment with Employer and for
a period of twelve (12) months after termination of the Employee’s employment
with the Employer for any reason, Employee will not: (i) employ, hire, solicit,
induce or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, any employee(s) of the Employer to leave his or her
employment and become an employee, consultant or representative of any other
entity including, but not limited to, Employee’s new employer, if any; and/or
(ii) on behalf of any of the companies listed on Exhibit B attached hereto,
solicit, aid in or encourage the solicitation of, contract with, aid in or
encourage the contracting with, service, or contact any person or entity which
is or was, within the two (2) years prior to Employee’s termination of
employment with Employer, a customer or client of Employer, for purposes of
marketing, offering or selling a product or service competitive with Employer.
      Section 3. For the period of twelve (12) months immediately following the
end of Employee’s employment by Employer, Employee will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.
      Section 4. Employee understands and agrees that the provisions of this
section shall not prevent Employee from acquiring or holding publicly traded
stock or other publicly traded securities of a business, so long as Employee’s
ownership does not exceed 1% percent of the outstanding securities of such
company of the same class as those held by Employee or from engaging in any
activity or having an ownership interest in any business that is reviewed by the
Board of Directors of Employer.
      Section 5. Employee acknowledges that the time, geographic and scope of
activity limitations set forth herein are reasonable and necessary to protect
the Employer’s legitimate business interests. However, if in any judicial
proceeding a court refuses to enforce this Agreement, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings.
      Section 6. Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of

2



--------------------------------------------------------------------------------



 



any of the promises set forth in this Agreement, and that, in any event, money
damages would be an inadequate remedy for any such breach. Accordingly, Employee
acknowledges and agrees that if he or she breaches or threatens to breach, any
portion of this Agreement, Employer shall be entitled, in addition to all other
remedies that it may have: (i) to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to Employer; and (ii) if Employee fails substantially to cure such breach within
thirty (30) days following Executive’s receipt of written notice thereof from
Employer, and if a final, non-appealable order is entered by a court of
competent jurisdiction holding Employee liable for a breach of a material
portion of this Agreement, to be relieved of any obligation to provide any
further payment or benefits to Employee or Employee’s dependents.
      Section 7. The parties acknowledge and agree that should it become
necessary for either party to file suit to enforce the covenants contained
herein, the prevailing party in such suit shall be entitled to recover his or
its reasonable costs incurred in conducting the suit including, but not limited,
to reasonable attorneys’ fees and expenses.
      Section 8. The Employee acknowledges and agrees that this Agreement does
not constitute a contract of employment and does not imply that Employer or any
of its subsidiaries will continue the Employee’s employment for any period of
time.
      Section 9. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement.
      Section 10. This Agreement cannot be modified, amended or changed, nor may
compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by a party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict compliance with any
provision of this Agreement at any time shall not deprive such party of the
right to insist upon strict compliance with such provision at any other time or
of the right to insist upon strict compliance with any other provision hereof at
any time.
      Section 11. All notices, requests, demands, consents and other
communications which are required or permitted hereunder shall be in writing,
and shall be deemed given when actually received or if earlier, two days after
deposit with the U.S. postal authorities, certified or registered mail, return
receipt requested, postage prepaid or two days after deposit with an
internationally recognized air courier or express mail, charges prepaid,
addressed as follows:
      If to Employer:
Thermo Fisher Scientific Inc.
81 Wyman Street
Waltham, Massachusetts 02454
Attention: General Counsel

3



--------------------------------------------------------------------------------



 



      If to the Employee, at the address set forth above or to such other
address as any party hereto may designate in writing to the other party,
specifying a change of address for the purpose of this Agreement.
      Section 12. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
      Section 13. This Agreement shall be construed and interpreted in
accordance with, and shall be governed exclusively by, the laws of the
Commonwealth of Massachusetts and the federal laws of the United States of
America.
      Section 14. This Agreement shall become null and void in the event that
the Executive Severance Agreement between the Employer and Employee dated
November 19, 2003, as amended by Amendment No. 1 dated November 9, 2006, is not
renewed on its expiration date on terms at least as favorable to Employee as
currently provided in such agreement.
      Section 15. The Employer shall reimburse the Employee for legal fees
incurred in the negotiation and preparation of this Agreement and the other
amendments and agreements being executed contemporaneously herewith.
      Section 16. THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ
THIS AGREEMENT AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF THE EMPLOYEE’S OWN CHOOSING REGARDING THE MEANING OF THE TERMS AND
CONDITIONS CONTAINED HEREIN, AND THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE FULLY UNDERSTANDS THE CONTENT AND EFFECT OF THIS AGREEMENT AND AGREES
TO ALL OF THE PROVISIONS CONTAINED HEREIN.
      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

          EMPLOYEE:   THERMO FISHER SCIENTIFIC INC.
 
       
 
       
/s/ Guy Broadbent
  By:   /s/ Steve Sheehan
 
        Guy Broadbent   Name: Steve Sheehan     Title: Senior Vice President,
Human Resources

4



--------------------------------------------------------------------------------



 



EXHIBIT A

(1)   Founders’ Stock Option Grant. Employee shall receive nonqualified stock
options to purchase 151,400 shares of Thermo Fisher Scientific Inc. Common Stock
pursuant to the Thermo Fisher Scientific Inc. 2005 Equity Incentive Plan, as
amended and restated on November 9, 2006, on the terms set forth in the Stock
Option Agreement attached hereto as Exhibit A-1.   (2)   Restricted Stock Award.
Employee shall receive an award of 13,000 restricted shares of Thermo Fisher
Scientific Inc. Common Stock pursuant to the Thermo Fisher Scientific Inc. 2005
Equity Incentive Plan, as amended and restated on November 9, 2006, on the terms
set forth in the Restricted Stock Agreement attached hereto as Exhibit A-2.  
(3)   Performance Restricted Stock Award. Employee shall receive an award of
13,000 performance restricted shares of Thermo Fisher Scientific Inc. Common
Stock pursuant to the Thermo Fisher Scientific Inc. 2005 Equity Incentive Plan,
as amended and restated on November 9, 2006, on the terms set forth in the
Performance Restricted Stock Agreement attached hereto as Exhibit A-3.   (4)  
Amendment to Executive Severance Agreement. Employer and Employee agree to amend
the Employee’s Executive Severance Agreement dated November 19, 2003 to provide
that if the Employee’s service with Employer is terminated without “cause” (as
that term is defined in the Executive Severance Agreement), Employee shall be
entitled to receive a lump sum payment equal to two times Employee’s annual
salary and target bonus as of the date of the termination of Employee’s service.
Attached hereto as Exhibit A-4 is Amendment No. 1 to Employee’s Executive
Severance Agreement.   (5)   Term Life Insurance Policy. Employer shall use its
commercial best efforts to obtain a term life insurance policy on the life of
Employee providing for a death benefit of at least $3,000,000 payable to a
beneficiary or beneficiaries designated by the Employee. The premiums for such
policy will be paid by the Employer for so long as Employee serves as an
employee, officer, director or consultant of Employer or any of its
subsidiaries. Upon the termination of Employee’s service, Employer agrees to
transfer the policy to a party designated by Employee, subject to applicable
laws or regulations.

5



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Competitors
Agilent Technologies, Inc.
Applera Corp. / Applied Bio
Becton Dickinson & Co.
Bio Rad Labs, Inc.
Brucker Biosciences Corp.
Invitrogen Corp.
Millipore Corp.
Mettler Toledo International
Perkin Elmer, Inc.
Qiagen N V
Sigma Aldrich Corp.
VWR
Varian, Inc.
Waters Corp.

6